United States Court of Appeals
                                     For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
 
                                           August 29, 2013 
 
                                         Before 
                                             
                            FRANK H. EASTERBROOK, Chief Judge 

                                DIANE P. WOOD, Circuit Judge 

                                 DIANE S. SYKES, Circuit Judge 

 
Nos. 12‐3299 and 12‐3663                             
                                                     
UNITED STATES OF AMERICA,                           Appeals from the United States District  
      Plaintiff‐Appellee,                           Court for the Eastern District of Wisconsin
                                                     
                                            v.      No. 11‐CR‐301 
                                                     
NORMA LEONARD‐ALLEN and                             Rudolph T. Randa, 
WALTER W. STERN, III,                               Judge. 
      Defendants‐Appellants.                         
                                                     
                                             O R D E R 

         On  July  30,  2013,  we  issued  an  opinion  affirming  the  conviction  of  Norma 
Leonard‐Allen  for  making  a  material  false  statement  in  a  grand  jury  proceeding  in 
violation  of  18  U.S.C.  §  1623,  and  vacating  the  conviction  of  Walter  W.  Stern,  III,  for 
money laundering in violation of 18 U.S.C. § 1956(h) and remanding his case for a new 
trial.  See  United  States  v.  Leonard‐Allen,  Nos.  12‐3299  &  12‐3663,  2013  WL  3880216  (7th 
Cir. July 30, 2013). Leonard‐Allen has filed a petition for panel rehearing in Case No. 12‐
3299, and the government has filed a petition for panel rehearing that raises issues only 
with respect to Case No. 12‐3663. Leonard‐Allen did not request rehearing en banc, and 
Nos. 12‐3299 & 12‐3663                                                                   Page 2

no member of the court has independently asked for a vote. The panel has thus voted 
unanimously  to  deny  Leonard‐Allen’s  petition  for  rehearing.  With  respect  to  the 
government’s  petition  in  Stern’s  case,  the  court  requested  a  response  from  Stern.  No 
member  of  the  court  has  requested  a  vote  for  rehearing  en  banc.  The  government’s 
petition for rehearing is hereby denied, and the opinion is amended as follows: (1) Part 
III is withdrawn, and the new Part III below is substituted for it; and (2) at page 13 of 
the slip opinion, at the end of the second full paragraph in Part IV, the new text set out 
below is added. In all other respects, the opinion is unchanged. 
         
        Part III of the opinion as issued is hereby withdrawn (slip opinion at 9‐12), and 
the following new section replaces it: 
         
                                                     III 
                                                        
                Stern  challenges  a  number  of  the  district  court’s  evidentiary 
        rulings, but we review these decisions only for abuse of discretion. United 
        States v. Gajo, 290 F.3d 922, 926 (7th Cir. 2002). We begin with his objection 
        to the court’s decision to exclude on hearsay grounds his testimony about 
        why  he  went  to  the  bank.  Hearsay  is  an  out‐of‐court  statement  that  “a 
        party  offers  in  evidence  to  prove  the  truth  of  the  matter  asserted  in  the 
        statement.” FED.  R.  EVID. 801(c). The government contends, and the court 
        ruled,  that  hearsay  responses  were  called  for  by  the  exchange  we 
        reproduced above, which included questions about why Stern went to the 
        bank on the day he purchased the CD, whether he planned in advance to 
        purchase  the  CD,  and  what  he  thought  was  the  purpose  of  his  having 
        control  over  Leonard‐Allen’s  money.  This  is  wrong.  We  note  that  the 
        government’s  lawyer  objected  so  quickly—before  Stern  could  say  more 
        than “Well, about three days or so before …”—that nothing had yet been 
        said that either was or was not hearsay. That was not, however, the basis 
        of Stern’s response to the government’s objection. Stern’s lawyer made the 
        legal  argument  that  even  if  Stern  was  planning  to  repeat  something  that 
        Leonard‐Allen told him about why he should go to the bank and purchase 
        the CDs, that kind of out‐of‐court statement does not satisfy the definition 
        of  hearsay.  It  does  not,  because  Stern  would  not  have  been  introducing 
        any statement of Leonard‐Allen’s for its truth. A witness’s statement is not 
        hearsay if the witness is reporting what he heard someone else tell him for 
Nos. 12‐3299 & 12‐3663                                                                         Page 3

      the  purpose  of  explaining  what  the  witness  was  thinking  at  the  time  or 
      what motivated him to do something. In those circumstances, the out‐of‐
      court statement is not being offered as evidence that its contents are true. 
      Talmage v. Harris, 486 F.3d 968, 975 (7th Cir. 2007) (“The key issue is … the 
      effect  of  the  [out‐of‐court  statement]  on  [the  party’s]  state  of  mind.  The 
      truth  or  falsity  of  the  [statement]  is  irrelevant  to  the  latter  question,  and 
      thus  [it]  did  not  fall  within  the  definition  of  hearsay.”);  United  States  v. 
      Hanson, 994 F.2d 403, 406 (7th Cir. 1993) (“An out of court statement that is 
      offered  to  show  its  effect  on  the  hearer’s  state  of  mind  is  not  hearsay.”) 
      (citations  omitted).  Indeed,  the  government  concedes  in  its  petition  for 
      rehearing that “[i]n hindsight, … the hearsay objections should have been 
      overruled … .” Plaintiff‐Appellee’s Petition for Panel Rehearing Pursuant 
      to Rule 40 of the Federal Rules of Appellate Procedure at 2 n.1.  
               
              Because Stern’s attorney clearly stated that he was not offering this 
      testimony  for  its  truth,  there  was  no  need  for  any  further  offer  of  proof 
      pursuant  to  Federal  Rule  of  Evidence  103(a)(2).  As  the  excerpt  we 
      reproduced  shows,  the  lawyer  said  that  it  was  “[n]ot  for  the  truth  of  the 
      matter asserted, Judge. As to impact on him.” Just 24 hours earlier, in his 
      opening  statement,  counsel  had  asserted  that  Stern  would  testify  “that 
      Norma became very concerned when she got the $95,000. That she did not 
      want it to be in her care. She wanted to make sure that Mr. Stern could, if 
      possible,  hold  the  money  for  her  so  that  she  wouldn’t  give  it  to  her 
      children.  So  she  wouldn’t  have  to  concern  herself  that  she,  being 
      somewhat of a spender, that the money would start to be depleted.” The 
      government  complains,  nonetheless,  that  counsel  should  have  made  a 
      more  formal  offer  of  proof  in  response  to  the  prosecutor’s  hearsay 
      objection.  This  is  not  a  case,  however,  in  which  counsel  remained  silent 
      after  the  objection  was  made.  Instead,  counsel  stated  that  the  testimony 
      would be limited to showing the impact on Stern. Although the comment 
      was  brief,  it  was  enough  under  the  circumstances  to  “state  a  ground  for 
      admissibility, inform the court and opposing counsel what the proponent 
      expected  to  prove  by  the  excluded  evidence,  and  demonstrate  the 
      significance of the excluded testimony.” United States v. Peak, 856 F.2d 825, 
      832 (7th Cir. 1988). As we said in Peak, and we reiterate here, “[t]his court 
      does not require that a formal offer of proof be made or that the grounds 
Nos. 12‐3299 & 12‐3663                                                                 Page 4

       of  error  be  precisely  specified.  It  is  enough  if  the  record  shows  what  the 
       substance  of  the  proposed  evidence  is.”  Id.  (internal  quotation  marks 
       omitted). Stern’s lawyer had no intention of showing that Stern’s response 
       would have been limited to his own actions, and so there was no need for 
       any  offer  of  proof  along  those  lines.  Instead,  as  he  told  the  court,  he 
       intended  to  show  that  Leonard‐Allen’s  out‐of‐court  statements  were  not 
       hearsay because they would not have been introduced to prove the truth 
       of  the  matter  asserted.  As  we  have  already  noted,  such  a  use  of  the 
       statements indeed falls outside the hearsay prohibition. 
                
               The court’s error was not harmless, because the excluded testimony 
       was  central  to  Stern’s  defense.  Stern  maintained  that  he  was  unaware  of 
       Leonard‐Allen’s bankruptcy when he purchased the CDs. He intended to 
       support  that  position  before  the  jury  by  explaining  that  Leonard‐Allen 
       asked him to hold the money in order to help her manage it. This would 
       have explained how he might have purchased CDs with Leonard‐Allen’s 
       money  without  any  intent  to  hide  the  money  from  the  bankruptcy  court 
       (or  anyone  else).  This  alternate  explanation  would  have  made  Stern’s 
       defense more believable, because it would have offered the jury a theory 
       under which Stern innocently purchased the CDs, rather than making the 
       purchases  to  launder  Leonard‐Allen’s  divorce  proceeds.    Since  this 
       testimony was central to Stern’s defense, we cannot be confident “that the 
       same  judgment  would  have  been  rendered  regardless  of  the  error.” 
       Goodman v. Ill. Dep’t of Fin. & Prof’l Regulation, 430 F.3d 432, 439 (7th Cir. 
       2005); see also United States v. Peak, 856 F.2d at 834‐35.  
        
       Insert the following sentence at the end of the second full paragraph in Part IV of 
the opinion as issued (slip opinion at 13):  
        
               We  express  no  further  opinion  at  this  juncture  on  the  question 
       whether this evidence will be admissible at the new trial, either under the 
       co‐conspirator exception or some other theory. The answer will depend on 
       the evidence before the court in the new trial.   
 
       IT IS ORDERED that both petitions for rehearing are hereby DENIED.